DETAILED ACTION
Response to Amendment
Response to the Request for Continued Examination (RCE) filed January 7, 2022. Claims 58-96 are pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In the remarks, the Applicant argues with substance:
Argument: Claims 58-96 were rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. These rejections are respectfully, but most strenuously, traversed. The claims do in fact "recite limitations that are 'significantly more' than the abstract idea" and the claims do in fact "recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment." Moreover, the claims are not "merely instructions to implement the abstract idea on a computer." Additionally, now it is not true-if indeed it ever was true-that the claims "require no more than a generic computer to perform generic computer functions that are well- understood, routine and conventional activities previously known to the industry."
In response, the Examiner respectfully disagrees. As noted by the Board (in the second Board Decision dated October 19, 2020) in response to this argument: 
“[C]laims to an abstract idea are not made less abstract simply because a computer is required. We find no indication in the Specification, nor does Appellant point to any indication, that any specialized hardware or inventive computer components are required or that the claimed invention is implemented using other than generic computer 
The claimed invention is directed to an abstract idea and is not a technical solution to a technical problem and is not rooted in computer technology. At best, the claimed invention can provide an economical benefit by providing a purchaser with relevant information about a product. 
The Applicant additionally argues that new claims “recite a correspondence between the unique identifiers and the characteristic information, rendering moot the Examiner's suggestion that previously the claims were directed to the concept of providing product information”. In response, the Examiner respectfully disagrees. Reciting a correspondence or association between unique identifiers and characteristic information is insufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because such a feature does not impose any meaningful limits on practicing the abstract idea. Nothing in the claims precludes the steps from being performed entirely by a human. Furthermore, there is no indication such features improve the functioning of a computer or improve any other technology. 
Furthermore, the Applicant hasn’t defined the term “in real-time” and even if a specific time frame was defined, performing the steps “in real-time” or within a set time period does not make the invention less abstract. The Board responded to this argument in the first Board Decision dated February 7, 2018 by stating: 
Cf. Elec. Power Grp. LLC v. Alstom, S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (finding claims to a system and method for performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and displaying the results were directed to an abstract idea because “[t]he advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.”).
In sum, the claimed invention is directed to an abstract idea. Merely implementing an abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Page 16 of the Applicant’s specification further describes the invention as being implemented on a “general purpose computer”. Additionally, the claims merely invoke the additional elements as tools that are being used in their ordinary capacity. The additional elements also amount to insignificant extra-solution activity and/or generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 58-96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claimed invention is directed to the concept of providing product information. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 58:
58. A computer-implemented method of facilitating comparing and verifying of information, the method comprising: 
receiving, by a computer system, information relating to one or more of products, product manufacture and product supply chain operations from one or more sources, the one or more sources comprising at least one of a trusted third-party information provider and an entity associated with the products and product supply chain operations; 
by the computer system, information relating both to an individual product item being offered for purchase and to a corresponding supply chain operation, from both a particular entity associated with the individual product item and the corresponding supply chain operation, the information relating to the individual product item including a unique identifier of the individual product item, the unique identifier uniquely identifying the product item; 
storing and associating, by the computer system, the information received from the one or more sources with the information received from the particular entity in a database; 
receiving, by the computer system, and in real time a request for information from a potential purchaser of the individual product item, the request including the unique identifier; 
looking up in real time, by the computer system, in the database information associated with the individual product item, using the unique identifier; and 
transmitting in real time, by the computer system, at least part of the information associated with the individual product item to the potential purchaser.

The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: (a) recites a judicial exception; and (b) the exception is not integrated into a practical application of the exception. 
The above claim steps can be performed by a user manually and fall within the Certain Methods for Organizing Human Activity grouping (fundamental economic practice and commercial interactions).
The claim recites the additional limitations of a computer system and a database. However, these additional elements are insufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Other than reciting the use of a computer system that includes a database, nothing in the claims precludes the steps from being performed entirely by a human. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)).
Furthermore, the computer system is described on page 16 of the Applicant’s specification as a “general purpose computer”. The recitation of generic processors/computers does not take the above limitations out of the certain method of organizing human activity grouping. The Board noted on pages 5-6 of the decision: 
“We find no indication in the Specification, nor does Appellant point to any indication, that any specialized hardware or inventive computer components are required or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, i.e., receiving, processing, storing, and transmitting information. And, as the Supreme Court made clear in Alice, the recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice Corp., 134 S. Ct. at 2358 (holding that if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility).”

The implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 
Furthermore, regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 

vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661